Citation Nr: 1109239	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-18 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Whether new and material evidence has been received to reopen a service connection claim for a low back disability.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to a higher initial rating for bilateral tinnitus, rated 10 percent disabling.

4.  Entitlement to an increased disability evaluation for tinea versicolor, rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to March 1973.

This matter came before the Board of Veterans' Appeals (Board) on appeal from April 2005 and November 2009 decisions by the Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).  The April 2005 rating decision declined to reopen the prior denial of service connection for a low back disorder.  The November 2009 rating decision granted service connection for bilateral tinnitus, assigning a 10 percent disability evaluation, effective June 30, 2008, and granted an increased 10 percent disability evaluation for tinea versicolor, effective June 30, 2008.  

In the interest of clarity, the Board deems it necessary to address the procedural posture of the claim to reopen the prior denial of service connection for a low back disorder.  In May 2004, the Veteran sought to reopen the prior final denial of his service connection claim for a low back disorder, but the RO declined such action in an April 2005 rating decision.  The Veteran filed a timely April 2006 notice of disagreement with this determination, requiring the RO to issue an appropriate statement of the case and placing the claim in appellate status.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30.  Significantly, until a statement of the case on this matter was issued, the claim remained pending in appellate status, and the August 2006 and February 2007 rating decisions purporting to address this claim are of no consequence.  See Jones v. Shinseki, 619 F.3d 1368, 1371-72 (Fed. Cir 2010).  In essence, the April 2005 rating decision remained pending until the issuance of the April 2009 statement of the case, which allowed the Veteran to perfect appellate review.  Therefore, the April 2005 rating decision is the proper rating decision on appeal.

The issues of entitlement to service connection for a low back disorder, an increased initial rating for bilateral tinnitus, and an increased rating for tinea versicolor are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a low back disability was previously denied in a January 2002 RO decision.  The Veteran did not appeal that decision.  

2.  Evidence added to the record since the January 2002 rating decision relates to unestablished facts necessary to substantiate service connection claim for a low back disorder.


CONCLUSION OF LAW

Evidence added to the record since the January 2002 RO rating decision relating to the service connection claim for a low back disorder is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist

VA has a duty to provide a claimant notification of information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103(a); 5103A; 5107; 38 C.F.R. § 3.159.  In this case, the Board is reopening the Veteran's claim for service connection for a low back disability.  Accordingly, any deficiency regarding notice of the basis for a prior final denial of a claim, or what information or evidence is necessary to reopen a claim, is not prejudicial to the Veteran's claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service, VA, and private treatment records have been obtained.  As noted above, the Board is able to reopen the claim for the low back disorder based upon the current evidence of record.  Given the favorable result to the Veteran, the absence of the potentially relevant records, to include a current VA examination, is not prejudicial at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Further, the Veteran was offered the opportunity to testify at a hearing before the Board, but he failed to appear and his request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d).  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

New and Material Claim

The Veteran presently seeks to reopen a service connection claim for a low back disorder.  Irrespective of whether or not the RO reopened the claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, the issues before the Board involve the threshold question of whether new and material evidence has been received since the last final rating decision.  See 38 C.F.R. § 19.35; see Glynn v. Brown, 6 Vet. App. 523 (1994).  

A December 1981 rating decision initially denied the Veteran's service connection claim for a low back disorder (characterized as lumbar strain).  At that time, the evidence of record consisted of service treatment records, post-service medical treatment records and a November 1981 VA examination report.  Upon reviewing this evidence, the RO denied the service connection claim, concluding there was no evidence of any currently diagnosed back condition.  The Veteran did not appeal the denial of his service connection claim for a low back disorder, and the rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2010).

After the RO declined to reopen his service connection claim for a low back disorder, the Veteran perfected appellate review of this determination, and in a November 1995 decision, the Board also declined to reopen the claim.  At the time of the Board's review of the Veteran's claim, recent VA treatment records and additional statements from the Veteran, to include written and sworn testimony not previously associated with the claims folder, were considered.  Ultimately, the Board found the additional evidence to be cumulative of the evidence of record at the time of the prior final denial.  The Veteran did not appeal this decision within the prescribed time, and the decision became final.  38 U.S.C.A. §§ 7103(a), 7104 (b) (West 2002); 38 C.F.R. § 20.1104 (2010).

In January 2002, the RO again declined to reopen the Veteran's service connection claim for a low back disorder.  In evaluating the Veteran's claim, the RO considered an April 2001 statement from the Veteran's private physician, an April 2001 statement from the Veteran's mother, and the evidence previously associated with the claims folder.  The RO's review of the aforementioned evidence resulted in a conclusion that the statements duplicated information previously associated with the claims folder and was not new and material.  As such, the RO declined to reopen the service connection claim.  The Veteran did not appeal this rating decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2010).

The January 2002 RO decision is the last final denial of the Veteran's service connection claim.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In order to reopen this claim, the appellant must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record since the January 2002 RO rating decision.  The additional evidence includes private and VA treatment records generated after January 2002, multiple statements from private medical professionals, and additional statements from the Veteran.  Significantly, these records include a May 2004 statement from private physician H. Leslie, M.D., indicating the Veteran has a currently diagnosed back condition and suggesting this condition may be related to an injury sustained during military service.  The Veteran has now presented evidence related to a previously unestablished necessary element of his claim (i.e. evidence of a currently diagnosed low back condition and a medical opinion suggesting the condition may be related to military service).  The Board finds the newly submitted documents to be new and material evidence within the meaning of 38 C.F.R. § 3.156(a), and the service connection claim for a low back disorder is reopened.  


ORDER

New and material evidence has been received to reopen a service connection claim for a low back disorder, and the claim is granted to this extent.


REMAND

The Board observes that the Veteran receives regular treatment related to his low back disorder.  Pertinent records of his VA care, however, dated since December 1992, have not been associated with the claims folder.  Moreover, although not definitive, the Veteran's statements and the select private treatment records currently associated with the claims folder suggest there are likely additional private treatment records, generated since February 2006, which have not been made of record.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the claim must be remanded.

Having reopened the Veteran's service connection claims for a low back disorder, VA has a duty to assist the Veteran in the development of the claim, by conducting appropriate medical inquiry.  The Veteran has provided competent sworn testimony at his November 1992 RO hearing detailing the symptomatology of his low back disorder and its relationship to a specific in-service low back injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the competent evidence of record suggests the Veteran likely has a currently diagnosed low back condition.  In light of the foregoing, the Board finds that a remand for an appropriate VA examination is necessary to determine if the Veteran's claimed condition was caused by, and/or related to, military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, in the November 2009 rating decision, the RO granted service connection for bilateral tinnitus, assigning a 10 percent disability evaluation, effective June 30, 2008, and an increased 10 percent disability evaluation for tinea versicolor, effective June 30, 2008.  In a December 2009 statement, the Veteran expressed disagreement with the respective ratings assigned in the aforementioned rating action.  The Board accepts the Veteran's statement as a timely notice of disagreement with the disability evaluations assigned for the aforementioned service-connected disorders.  See 38 C.F.R. § 20.201 (2010).  To date, however, the RO has not issued the Veteran a statement of the case with respect to these claims.  Under the circumstances, the Board has no discretion and is obliged to remand the issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).




Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of and/or were contemporaneously informed of his in-service and post-service low back symptomatology.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  The RO should contact the Veteran to ascertain any private physician(s) and/or facility(ies) where he received any low back treatment(s) and/or hospitalization(s), to include private physician H. Leslie, M.D., and the Total Health Medical Center, dated since February 2006.  Thereafter, the RO should undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.   

3.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's skin disability, tinnitus, and low back disability, dated since December 1992.  Any negative response should be in writing, and associated with the claims folder.

4.  The Veteran should then be afforded an appropriate VA examination to determine the current nature, severity, and etiology of any low back disorder.  The claims folder must be made available to and reviewed by the examiner.  All necessary tests should be conducted and the examiner should record the full history of the disorder(s), including the Veteran's account of symptomatology and onset.  

The examiner should clearly diagnose any present low back disability(ies).  Then, for any diagnosed disorder(s), the examiner must state whether it is at least as likely as not that the condition (a) is related to active service, to include a January 1970 in-service low back injury; or (b) had its onset during active service.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (a) the Veteran's account of in-service and continuous post-service symptomatology; (b) a January 1970 in-service low back treatment record; and (c) post-service treatment records.  All provided opinions should be supported by a clearly stated rationale.  

All findings and conclusions should be set forth in a legible report.

5.  The RO must issue a statement of the case with respect to the Veteran's claim seeking (a) a higher initial disability evaluation for bilateral tinnitus, rated 10 percent disabling; and (b) an increased disability evaluation for tinea versicolor, rated 10 percent disabling.  The statement of the case must include notification of the need to timely file a substantive appeal to perfect the Veteran's appeal on these issues.

6.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


